Citation Nr: 0832265	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
Crohn's disease with a stitch abscess (hereinafter referred 
to as "Crohn's disease").

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1976.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  

In November 2007, the Board remanded the issues on the cover 
page.  Substantial compliance with the remand instructions 
having been completed the case has been returned to the 
Board.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Crohn's disease is primarily manifested by 4 to 7 loose 
stools per day, 1 to 2 stools during the night, and 
occasional nausea, vomiting, cramping and abdominal pain.  
Marked malnutrition, anemia, and general debility are not 
shown, nor are any serious complications such as liver 
abscess.

3.  Service connection has been established for Crohn's 
disease, evaluated as 60 percent disabling.  This is the only 
disorder for which service connection has been established.  
The veteran's combined service-connected disability rating is 
60 percent.

4.  The objective evidence of record fails to demonstrate 
that the veteran's service-connected disability is so severe 
as to preclude all forms of substantially gainful employment 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.114, 
Diagnostic Code (DC) 7399-7323 (2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board notes that the third and fourth 
requirements from Vazquez-Flores take their roots from 
element (4) from Dingess/Hartman.  Some of the notice 
provided in this case was issued prior to the decisions in 
Vazquez-Flores and Dingess/Hartman.  As such, some notice 
does not take the form prescribed in those cases.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

In this case, the veteran was sent a notification letter in 
July 2003 (before the initial AOJ decision) that informed him 
that to substantiate his claim for an increased rating the 
evidence needed to show that his disability had gotten 
worse/increased in severity, informed him what the evidence 
needed to show to substantiate his claim for a TDIU, and 
notified him of his and VA's respective duties for obtaining 
evidence.  A similar December 2007 letter (after the initial 
AOJ decision) also provided proper notice regarding degrees 
of disability and effective dates.  The veteran was notified 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and also provided examples of the types of medical and lay 
evidence that the veteran may submit or ask the Secretary to 
obtain.  The examples given included VA and Federal treatment 
records, Social Security determinations, statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work, and statements discussing his disability symptoms 
from people who have witnessed how they affect him.  

After these letters were sent, the veteran's claims were 
readjudicated in May 2008 when a supplemental statement of 
the case (SSOC) was issued.  Thus, the Board finds that the 
timing error regarding the December 2007 notice letter was 
non-prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Proper VCAA notification was provided in the above letters 
for the TDIU issue.  However, regardless of timing these 
letters did not provide proper notification as is required 
under Vazquez-Flores for the veteran's claim for an increased 
rating.  Essentially, these letters did not specifically ask 
the veteran to provide evidence of the effect that any 
worsening has on his employment and daily life.  The Board 
finds that the second requirement of Vazquez-Flores does not 
apply to the veteran's disability.          

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  For example, at his March 2008 VA 
examination the veteran relayed that he has urgency and needs 
to have employment with ready access to a restroom.  The 
veteran also described the effects of Crohn's disease on his 
daily life.  At his VA examinations and personal hearing the 
veteran relayed that his stools are spaced throughout the day 
and described precautionary measures he takes.  Statements 
such as these show awareness of what is needed to 
substantiate the claim for an increased rating for Crohn's 
disease, including evidence of the effects of any worsening 
on employment and daily life.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant that demonstrate an 
awareness of what was necessary to substantiate his claim.  
Id. at 49.  This showing of actual knowledge satisfies the 
first requirement of Vazquez-Flores.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, statements from the veteran's past employers, 
hearing transcripts, private medical records, VA treatment 
records, and service treatment records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. App. 37.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that service-connected Crohn's disease is 
worse than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113 (2007).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the veteran's service-connected Crohn's disease 
is evaluated as 60 percent disabling under DC 7399-7323.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
In this case the 7399 code represents an unlisted disorder of 
the digestive system.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2007).  Here, the veteran's 
service-connected Crohn's disease is rated as analogues to 
ulcerative colitis.  38 C.F.R. § 4.20.

Pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess is assigned a 100 percent 
rating.  38 C.F.R. § 4.114, DC 7323.  Severe ulcerative 
colitis with numerous attacks a year and malnutrition, the 
health only fair during remissions, is assigned a 60 percent 
rating.  Id.  Moderately severe ulcerative colitis with 
frequent exacerbations is assigned a 30 percent rating and 
moderate ulcerative colitis with infrequent exacerbations is 
assigned a 10 percent rating.  Id.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At his April 2005 personal hearing before a VA Decision 
Review Officer, the veteran testified that he takes iron 
tablets and B12 for anemia.  He stated that he goes to the 
restroom to defecate 5 to 6 times per day and 2 times per 
night.  When asked by his representative how often per month 
on an average he was laid up because of his Crohn's disease 
and could not leave the house, the veteran stated 3 or 4 
times.

VA treatment records show continuing complaints relevant to 
Crohn's disease.  The veteran reports multiple periods of 
flare-up every year and has reported having between 4 and 7 
stools per day (including reports during flare up), with an 
additional 1 to 2 stools at night.  The veteran reports that 
his stools are watery and that he has some urgency.  He has 
occasionally reported cramping before bowel movements, right 
lower quadrant pain, abdominal pain, nausea, and vomiting as 
well.  His Crohn's disease is often described as "stable" 
in the medical records on file.

During the course of this appeal the veteran lost 
approximately 18 pounds.  After this weight loss the 
veteran's weight reportedly has remanded stable.  

The veteran was afforded a VA examination in August 2004.  At 
the examination, the veteran reported having some nausea and 
vomiting with last emesis last week and he denied ever having 
episodes of hematemesis.  He also complained of significant 
gastroesophageal reflux disease symptoms.  At that time his 
bowel pattern was 4 stools per day described as formed with 
complaints of some cramping prior to bowel movements.  
Previously bowel movements were more liquid and the veteran 
had a number of accidents.  The stools had been more formed 
after the veteran was started on colestipol.  The veteran 
denied blood in his stools and anorexia.  It was noted in the 
past medical history portion of the examination report that 
the veteran had B12 deficiency for which he takes 
cyanocobalamin every month.  The examiner consulted with Dr. 
Y.I., the veteran's VA gastroenterologist.  The examiner's 
impression was that the veteran's Crohn's disease appeared to 
be stable, particularly with addition of colestipol. 

The veteran was afforded another VA examination in March 
2008.  The past medical history portion of the examination 
report noted anemia with B12 deficiency; the veteran was 
still receiving cyanocobalamin injections monthly.  The 
examiner explained that the veteran is treated for anemia 
with vitamin B12 injections and that has stabilized.  The 
veteran was not employed at the time of the examination and 
was last employed 2 weeks prior as a kitchen cleaner.  That 
job was a temporary job and he was laid off.  Previous to 
that he had not worked for a year and a half.  The veteran 
reported that Crohn's did not interfere with his ability to 
do his job but he did have urgency where he had to be 
accessible to a restroom.

At the examination, the veteran's weight was noted to be 
stable.  He had no nausea or vomiting.  He relayed having 
daily watery stools with 6 to 7 stools per day, which was 
reportedly an increase from his January 2008 gastroenterology 
appointment where he reported 5 stools a day.  The veteran 
denied any abdominal distress and cramping.  It was noted 
that Crohn's did not significantly affect his daily 
activities although he did use toilet tissue in his 
undergarments as a protective measure.  He reported 2 to 3 
episodes per week where he had rectal leakage or incontinence 
due to urgency and was not able to make it to the restroom in 
time.  The veteran was usually able to hold the diarrhea long 
enough to go to the restroom.  He was not having any 
significant flare-ups; just chronic diarrhea.  The examiner 
specifically stated that the veteran functions in a general 
state of fair health, is not debilitated and did not have any 
debilitating malnutrition or anemia.  On physical examination 
of the abdomen there were no signs of anemia.  Diagnostic 
tests revealed that iron and B12 levels were normal.  The 
diagnosis was Crohn's disease, chronic. 

The competent evidence of record shows that Crohn's disease 
is primarily manifested by 4 to 7 loose stools a day, 1 to 2 
stools during the night, and occasional nausea, vomiting, 
cramping and abdominal pain.  While the competent medical 
evidence does show that the veteran did lose some weight 
during this appeal (and subsequently stabilized at a lower 
weight) and shows some treatment for B12 deficiency, the 
competent medical evidence does not indicate marked 
malnutrition, anemia, and general debility.  In fact, a VA 
examiner in March 2008 specifically stated that the veteran 
functions in a general state of fair health, is not 
debilitated and did not have any debilitating malnutrition or 
anemia.  Likewise, no liver abscess or serious complications 
are shown by the competent medical evidence of record.  Given 
the above, the Board finds that the symptomatology associated 
with the veteran's service-connected Crohn's disease more 
nearly approximates the criteria for a 60 percent rating 
(severe ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions) than 
for a 100 percent rating (pronounced ulcerative colitis 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess).  
See 38 C.F.R. § 4.114, DC 7323.  Accordingly, a schedular 
rating for service-connected Crohn's disease is not warranted 
under DC 7399-7323.  See 38 C.F.R. § 4.7.  

The Board has considered rating the veteran's Crohn's disease 
using other Diagnostic Codes; however, the Board finds no 
relevant Diagnostic Code(s) that would allow for a higher 
rating.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 60 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
60 percent for Crohn's disease, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

While the veteran has only been employed sporadically 
throughout the appeal period there is no indication that this 
is primarily the result of his service-connected Crohn's 
disease.  Employability is further discussed in the TDIU 
section below.  Frequent periods of hospitalization are 
likewise not shown (the veteran was a resident in a VA 
domiciliary, but this was not because of Crohn's disease).  

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 60 percent evaluation for Crohn's 
disease are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not so exceptional 
nor unusual such as to preclude the use of the regular rating 
criteria. 

III. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disability.  The veteran is service-connected only 
for Crohn's disease, evaluated as 60 percent disabling.  The 
veteran's combined service-connected disability rating is 60 
percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).   

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 55.

The veteran's service-connected Crohn's disease is rated as 
60 percent disabling, which satisfies the schedular threshold 
for consideration of a TDIU set forth in 38 C.F.R. § 4.16(a).  
The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.  

In the veteran's application for a TDIU he noted past 
employment as a unit secretary, a hospital cashier, a medical 
receptionist, a dishwasher, a food service worker and a job 
in dietary maintenance.  He reported that he last worked full 
time in March 2003 and did not leave his last job because of 
his disability.  Various records indicate that during the 
course of this appeal the veteran has worked at McDonald's, 
Goodwill, and at other establishments as a kitchen cleaner, a 
food service worker, and cleaning up after banquets.  Also, 
in his TDIU application the veteran reported having completed 
2 years of college.  At his August 2004 VA examination he 
stated that he has an associate's degree in medical records.    

In an undated letter received in January 2004 the veteran's 
VA gastroenterologist, Dr. Y.I., stated that the veteran 
suffers from a chronic intestinal condition which under 
certain circumstances can interfere with his employability.  
In an April 2005 letter Dr. Y.I. stated that in his opinion 
the veteran's Crohn's disease and intestinal resections 
(because of Crohn's disease) individually and certainly 
together have led to diarrhea which makes it impossible for 
him to maintain gainful employment.  Dr. Y.I. states that 
this is consistent with the veteran's medical history but 
offers no examples or further explanation.  In March 2008, 
after making the findings explained in detail in the 
proceeding section, a VA examiner stated that with the 
veteran's chronic Crohn's and frequency of diarrheal stools 
he would be more eligible for sedentary as opposed to 
physical employment but would require easy access to the 
restroom facilities and require a position where he could 
easily leave the job in order to rush to the restroom when 
needed.  The other relevant medical evidence is discussed in 
detail in the proceeding section.  It is noted, 
significantly, that none of the evidence on file suggests 
that special accommodations were made for any of the reported 
employment, nor it is shown that he left any of the 
employment secondary to this disability.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another. 
 Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 
7 Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In this case the Board is assigning more weight to the March 
2008 VA examination report than to the letters submitted by 
Dr. Y.I.  The veteran's treatment history shows that even 
considering periods of exacerbation he has reported having 
between 4 and 7 stools daily.  While this would no doubt have 
an effect on employment the Board does not associate a need 
for frequent bathroom breaks and feelings of urgency as 
making gainful employment "impossible" as Dr. Y.I. 
suggests.  Instead, the Board believes the treatment reports 
support the opinion of the VA examiner in March 2008, that 
the veteran would be eligible for sedentary employment if he 
had easy access to a restroom.  The opinion of the VA 
examiner in March 2008 is further supported by the fact that 
during the course of the appeal the veteran has engaged in 
some odd jobs and there is no indication that he could not 
keep any of these jobs as a result of his service-connected 
Crohn's disease.  In fact, in March 2008 the veteran stated 
that Crohn's disease did not interfere with his ability to do 
his last job (kitchen cleaner) but he did have urgency where 
he has to be accessible to a restroom.  For these reasons, 
the Board is assigning more probative weight to the VA 
examiner's opinion from March 2008 than to Dr. Y.I.'s 
opinion.    

It is clear that the veteran has significant impairment from 
his service-connected disability.  However, while he appears 
to be precluded from some physical employment as a result of 
this disability, a VA examiner opined that the veteran would 
be eligible for sedentary employment that had easy access to 
restroom facilities.  The veteran has a high school diploma, 
has completed two years of college obtaining an associate's 
degree in medical records, and his employment history 
reflects sedentary employment.  Moreover, the disorder has 
not resulted in special accommodations or resulted in his 
having to leave jobs because of the disorder.  The Board 
sympathizes with the veteran's situation; however, the 
competent evidence simply does not reflect that he could not 
engage in some type of substantially gainful sedentary 
employment given his education and background.    

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disability alone.  
Accordingly, the Board concludes that the criteria for a TDIU 
have not been met.  As the preponderance of the evidence is 
against the claim for a TDIU, there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a rating in excess of 60 percent for Crohn's 
disease is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


